Hill, J. (dissenting).
The plaintiff, a pupil attending school in one of defendant’s schoolhouses, has recovered a judgment for an injury received through being struck upon the head by a piece of glass which fell from a transom that broke as he, in line with other pupils, was leaving the building after being dismissed. This line first passed through double swinging doors into a small entrance hall, then through outside doors of heavy material to the street. ‘ These heavy outside doors, which were not equipped with any device to prevent slamming, closed violently as plaintiff was underneath the transom.
The defendant constructed the building. It was under a continuing duty to keep it in reasonably safe condition. (Lessin v. Board of Education, 247 N. Y. 503.) It determined the thickness and strength of the glass used in the transom and the manner in which it was set in the frame. It permitted the outside doors to be operated without stops designed to prevent sudden closing, with resultant jar and air pressure upon the inner doors and transom. It was required to know that a violent jar or air pressure might break glass, and that injury might result to a passer. The jury may reasonably have inferred that the transom and doors were not designed or constructed to withstand the pressure of the air and jar connected with the sudden closing of the heavy outer doors, and that negligence was involved in the design, construction and operation. (Haefeli v. Woodrich Engineering Co., 255 N. Y. 442, 448.)
The court properly charged the doctrine of res ipsa loquitur as the building had been constructed by and was within the custody and under the control of the defendant. These facts placed it in the best position to show that the happening was without its fault. This it was required to do under the facts here presented. (Plumb v. Richmond Light & R. R. Co., 233 N. Y. 285; Sandler v. Garrison, 249 id. 236.)
The judgment and order should be affirmed, with costs.
Rhodes, J., concurs.
Judgment and order reversed on the law and new trial granted, with costs to the appellant to abide the event.